DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 41 is objected to because of the following informalities:  line 4, “fingers of the group another” is awkward and unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 41 recites the limitation "the stripping fingers of the group" in line 2 and lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the second working surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. CN 207560764 U.

Independent Claim 21: Tang discloses a cannabis plant processing system for processing cannabis plant material having at least two types of constituent parts attached together, the system comprising: 
a plant stripping apparatus (Figs. 14-15) configured to detach the constituent parts of the plant material from each other, the plant stripping apparatus having an input (71) and an output (72), the plant stripping apparatus having a first direction (in the direction of travel) and having a second direction (a vertical direction) oriented substantially perpendicular to the first direction, the plant stripping apparatus comprising: 
a frame (7); 
at least one roll (upper 76) rotatably mounted on the frame to rotate about a rotation axis (defined through the shaft), the at least one roll having a first working surface (the outer surface of 76), the first working surface being substantially cylindrical in shape such that a cross-section of the first working surface in a plane perpendicular to the rotation axis is substantially circular (as seen in Figs. 14-15); 
a plurality of stripping fingers (unnumbered fingers extending from upper and lower 76 in Figs. 14-15) including a first group of stripping fingers (unnumbered fingers extending from upper 76 in Figs. 14-15), the first group of stripping fingers extending substantially radially outwardly from the first working surface on the at least one roll (Figs. 14-15); 
a second working surface (lower 76) being mounted relative to the frame in an orientation substantially parallel to the rotation axis of the at least one roll, the second working surface being oriented in substantial opposition to at least a portion of the first working surface to define a gap therebetween to form a pathway for movement of cannabis plant materials between the working surfaces; 
wherein at least a portion of the first group of stripping fingers extend into the gap between the first and second working surfaces (figs. 14-15); 
wherein the first group of stripping fingers are movable with respect to the second working surface by rotation of the at least one roll with respect to the frame (the working surfaces are conveyors for material transport); 
wherein the rotation axis of the at least one roll is located over the second working surface such that the gap between the first and second working surfaces is vertically oriented (Fig. 14);
wherein the rotation axis of the at least one roll is located over the second working surface such that at least one of the stripping fingers extends in a vertical orientation downward in a perpendicular orientation with respect to the second working surface in the plane perpendicular to the rotation axis of the at least one roll (Fig. 14); and 
wherein each of the stripping fingers of the first group of stripping fingers has a substantially uniform width from a base of the stripping finger to a tip of the stripping finger opposite of the base (as seen between Figs. 14-15), as per claim 21.  

Dependent Claims 22-24, 42: Tang further discloses wherein the plurality of stripping fingers (unnumbered fingers extending from upper and lower 76 in Figs. 14-15) includes a second group of stripping fingers (unnumbered fingers extending from lower 76 in Figs. 14-15) extending outwardly from the second working surface (lower 76), the first group of fingers (unnumbered fingers extending from upper 76 in Figs. 14-15) being laterally offset with respect to the second group of fingers such that fingers of the first group of fingers move by fingers of the second group of fingers substantially without contact between the fingers of the first and second groups (seen between Figs. 14-15), as per claim 22;
wherein the fingers of the first group of fingers (unnumbered fingers extending from upper 76 in Figs. 14-15) extend along first circumferential lines on the first working surface (Fig. 15) and the fingers of the second group of fingers (unnumbered fingers extending from lower 76 in Figs. 14-15) extend along second circumferential lines (Fig. 15) on the second working surface, the first circumferential lines being laterally offset with respect to the second circumferential lines so that fingers of the first group of fingers move by fingers of the second group of fingers (Figs. 14-15), as per claim 23;
wherein the at least one roll of the plant stripping apparatus comprises a first roll (upper 76) and a second roll (lower 76), the second roll having the second working surface (the outer surface of lower 76) thereon and being rotatably mounted on the frame (7) to rotate about an axis substantially parallel to the rotation axis (Figs. 14-15), the second group of stripping fingers (unnumbered fingers extending from lower 76 in Figs. 14-15) extending substantially radially outwardly from the second working surface, as per claim 24;
wherein the rotation axis (through the shaft) of the at least one roll (upper 76) is located directly vertically above the second working surface (the outer surface of lower 76) such that at least a portion of the first group of stripping fingers (unnumbered fingers extending from upper 76 in Figs. 14-15) extends in a vertical orientation downward toward the second working surface (Figs. 14-15), as per claim 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-34, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. in view of Smith 5,247,717.

Dependent Claims 33-34, 41: The device is disclosed as applied above. However, Tang fails to disclose wherein the first working surface is movable with respect to the frame to move the first working group of stripping fingers with respect to the frame, and the second working surface is movable with respect to the frame to move the second working group of stripping fingers with respect to the frame, as per claim 33; 
wherein a speed of movement of the first working surface with respect to the frame is greater than a speed of movement of the second working surface with respect to the frame, as per claim 34;
wherein a speed of movement of the stripping fingers of the group on one of the working surfaces is greater than a speed of movement of the stripping fingers of the group another one of the working surfaces, as per claim 41.
Smith discloses a similar device wherein a speed of movement of the first working surface (122) with respect to the frame (2) is greater than a speed of movement of the second working surface (118) with respect to the frame (as determined by an operator, coo. 5, ln. 66-col. 6, ln. 15), as per claim 34;
wherein a speed of movement of the stripping fingers of the group on one of the working surfaces is greater than a speed of movement of the stripping fingers of the group another one of the working surfaces (as determined by an operator, col. 5, ln. 66-col. 6, ln. 15), as per claim 41.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the independently controllable sets of stripping fingers of Smith on the machine of Tang in order to provide different conveying and cleaning effects as desired.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the working surfaces with adjustability relative to the frame, as per claim 33, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. 

	

Response to Arguments
Please see the updated art rejection now under Tang et al. in response to applicant’s claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 3, 2022